Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 5-11, 17, 19, 21, 23, 25-26, 28, 30 and 32 are pending and being acted upon in this Office Action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2022 was filed after the mailing date of the Non-Final Office on February 27, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Rejection Withdrawn
The rejection of claims 12, 24-26, 28, 30 and 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the claim amendment.

The written description and enablement rejections of claims 5-12 and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn are withdrawn in view of the claim amendment. 

Rejection Maintained 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The recitation of “...first binding specificity to the hapten..." in claim 7 is indefinite because it is unclear as to which hapten is being referred to since there are more than one hapten as claim 7 depends from amended claim 5.  Accordingly, one of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.  It is suggested that claim 7 be amended to recite “…a first binding specificity to any one of the hapten…”, for example.  
The recitation of “...first binding specificity to the hapten..." in claim 8 is indefinite because it is unclear as to which hapten is being referred to since there are more than one hapten as claim 7 depends from amended claims 7 and 5.  Accordingly, one of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.  It is suggested that claim 8 be amended to recite “…a first binding specificity to any one of the hapten…”, for example.  
Claim 8 recites the limitation "non-hapten antigen" in claims 7 and 5.  There is insufficient antecedent basis for this limitation in the claim.   It is suggested that claim 8 be amended to recite “...the second binding specificity is to the second antigen and wherein the second antigen is a non-hapten antigen”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 5-11, 17, 19, 21, 23, 25-26, 28, 30 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,519,249.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  Instant claims 5, 6, 9, 10 are drawn to a conjugate in that comprising any hapten and any antibody that specifically binds to the hapten, wherein there is a covalent bond between the hapten and a cysteine residue in the heavy chain CDR2 of the antibody at position 52b or at position 53 according to the heavy chain variable domain numbering of Kabat 
wherein the hapten is biotin and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 57; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 58: a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 59; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 61; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 62; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 63;  (Issued patent teaches the same anti-biotin antibody comprising a heavy chain of SEQ ID NO: 60 which comprises the instant SEQ ID NO: 57, 58 and 59; and a light chain of SEQ ID NO: 40, which comprises the instant SEQ ID NO: 61, 62 and 63); 
wherein the hapten is theophylline and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 89; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 90; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 91; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 93; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 94; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 95; (Issued patent teaches anti- theophylline antibody comprising a heavy chain of SEQ ID NO: 84 which comprises the instant SEQ ID NO: 89, 90 and 91; and a light chain of SEQ ID NO: 92, which comprises the instant SEQ ID NO:93, 94 and 95). 
wherein the hapten is fluorescein and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 105; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 106; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 107; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 109; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 110; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 111;  (Issued patent teaches the same anti-fluorescein antibody comprising a heavy chain of SEQ ID NO: 100 which comprises the instant SEQ ID NO: 105, 106 and 107; and a light chain of SEQ ID NO: 96, which comprises the instant SEQ ID NO:93, 94 and 95); or
wherein the hapten is digoxigenin and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 25; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO 26; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO 27; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 29; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 30; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 31 (species) (Note, issued patent teaches the same anti-digoxigenin antibody comprising a heavy chain of SEQ ID NO: 28 which comprises the instant SEQ ID NO: 25, 26 and 27; and a light chain of SEQ ID NO: 32, which comprises the instant SEQ ID NO:29, 30 and 31); whereas the claims of the ‘249 patent are generic with respect to conjugate comprising a haptenylated polypeptide toxin and an anti-hapten antibody, wherein the polypeptide toxin is conjugated to the hapten at a lysine residue within the 10 N-terminal amino acid residues of the toxin, wherein the haptenylated polypeptide toxin is conjugated to the anti-hapten antibody by a disulfide bond, wherein the disulfide bond is formed between i) a cysteine residue of the haptenylated polypeptide toxin that is one or two residues either before or after the lysine residue that is used for hapten-conjugation, and ii) a cysteine residue in the heavy chain CDR2 of the antibody at position 52b or 53, wherein the CDR2 is determined according to Kabat, wherein the anti-hapten antibody is a humanized antibody, a chimeric antibody with murine CDR sequences, or a murine antibody (genus).  
Issued claim 7 is drawn to the conjugate according to claim 1, wherein the hapten is biotin, theophylline, digoxigenin, carborane, fluorescein, or bromodeoxyuridine generically (genus) whereas instant claims are limited to the particular anti-biotin, anti-theophylline, anti-digoxigenin and anti-fluorescein antibodies (species).  
Issued claim 5 is drawn to conjugate according to claim 1, wherein the antibody is a bispecific antibody comprising a first binding specificity to a non-hapten antigen and a second binding specificity to a hapten, see instant claims 7, 8, 25-26, 28, 30 and 32. 
The term “comprising” is open-ended.  It expands the hapten to include the haptenylated payload of issued claims. 
Issuance of a patent to instant claims (species) anticipate the issued claims (genus).  
Claims 5, 7-8, 25-26, 28, 30 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-11, 13-17 of U.S. Patent No. 10,561,737.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
Instant claim 5 encompasses a conjugate comprising a hapten and an antibody that specifically binds to the hapten, wherein there is a covalent bond between the hapten and a cysteine residue in the heavy chain CDR2 of the antibody at position 52b or at position 53 according to the heavy chain variable domain numbering of Kabat,
wherein the hapten is biotin and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 57; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 58: a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 59; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 61; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 62; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 63;
wherein the hapten is theophylline and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 89; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 90; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 91; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 93; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 94; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 95;
wherein the hapten is fluorescein and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 105; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 106; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 107; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 109; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 110; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 111; or
wherein the hapten is digoxigenin and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 25; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO 26; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO 27; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 29; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 30; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 31 (species) whereas issued claim 9 is generically with respect to a covalent conjugate comprising i) a bispecific antibody, which has a first binding specificity, which specifically binds to a hapten of a haptenylated payload, and a second binding specificity, which specifically binds to a blood brain barrier receptor, and ii) the haptenylated payload, wherein the covalent conjugate has a covalent bond between the haptenylated payload and the first binding specificity that specifically binds to the hapten of the haptenylated payload, wherein the hapten of the haptenylated payload is selected from the group consisting of biotin, theophylline, digoxigenin, fluorescein, and bromodeoxyuridine, and wherein the payload of the haptenylated payload is selected from the group consisting of a label, a chemotherapeutic agent, an anti-angiogenic agent, a cytotoxin, a cytokine, a prodrug, an enzyme, a growth factor, a transcription factor, a drug, a radionuclide, a ligand, an antibody or fragment thereof, a liposome, a nanoparticle, and a viral particle (genus).  
The term “comprising” is open-ended.  It expands the hapten to include the haptenylated payload of issued claims. 
Issued claim 14 recites the conjugate of claim 9, 10, or 11, wherein the bispecific antibody comprises a cysteine residue at an amino acid residue in the CDR2 of the antibody, whereby the CDR2 is determined according to Kabat. 
Issued claim 15 recites the conjugate of claim 9, 10, or 11, wherein the covalent bond is between a cysteine residue in the CDR2 of the antibody and a thiol group in the haptenylated payload. 
Issued claim 16 recites the conjugate of claim 15, wherein the CDR2 is the heavy chain CDR2 and the cysteine is at position 52b or 53 according to the Kabat numbering. 
The issued patent teaches the same antibody that binds to biotin comprising a heavy chain of SEQ ID NO: 60, which comprises the claimed heavy chain CDR1 of SEQ ID NO: 57; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 58: a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 59, and a light chain of SEQ ID NO: 56, which comprises the claimed light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 61; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 62; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 63. 
The issued patent teaches the same antibody that binds to theophylline comprising a heavy chain of SEQ ID NO: 92, which comprises the claimed heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 89; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 90; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 91; and a light chain comprising SEQ ID NO: 96, which comprises the instant light chain CDR1 of SEQ ID NO: 93; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 94; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 95.
The issued patent teaches the same antibody that binds to fluorescein comprising a heavy chain of SEQ ID NO: 108, which comprises the instant heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 105; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 106; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 107; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 112, which instant light chain CDR1 of SEQ ID NO: 109; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 110; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 111.
The issued patent teaches the same antibody that binds to digoxigenin comprising a heavy chain of SEQ ID NO: 28, which comprises the instant CDR1 of SEQ ID NO: 25; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO 26; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO 27; and a light chain of SEQ ID NO: 32, which comprises instant light chain CDR1 of SEQ ID NO: 29; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 30; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 31.
Issued claim 10 encompasses the conjugate of claim 9, wherein the blood brain barrier receptor is selected from the group consisting of transferrin receptor (TfR), insulin receptor, insulin-like growth factor receptor (IGF receptor), low density lipoprotein receptor-related protein 8 (LRP8), low density lipoprotein receptor-related protein 1 (LRP1), and heparin-binding epidermal growth factor-like growth factor (HB-EGF) whereas instant claims 7-8 encompass the conjugate of claim 5 wherein the antibody is a bispecific antibody comprising a first binding specificity to the hapten and a second binding specificity to any second antigen (generic).  Instant claim 25-26, 28, 30 and 32 are drawn to the conjugate of claim 5 wherein the antibody is multispecific antibody comprising a first binding site that binds to hapten, e.g., biotin, theophylline, fluorescein or digoxigenin and the second binding site binds to any cell surface marker.  
Issued claim 11 encompasses the conjugate of claim 9, wherein the blood brain barrier receptor is transferrin receptor or low density lipoprotein receptor-related protein 8 (species).
Issued claim 12 encompasses the conjugate of claim 9, 10, or 11, wherein the bispecific antibody is free of effector function.  Instant specification also teaches Fab, scFv that are free of effector function, see para. [0052]. 
Issued claim 13 encompasses the conjugate of claim 9, 10, or 11, wherein the bispecific antibody comprises a) one binding site for the hapten of the haptenylated payload and one binding site for the blood brain barrier receptor, or b) two binding sites for the hapten of the haptenylated payload and one binding site for the blood brain barrier receptor, or c) one binding site for the hapten of the haptenylated payload and two binding sites for the blood brain barrier receptor, or d) two binding sites for the hapten of the haptenylated payload and two binding sites for the blood brain barrier receptor. 
Issued claim 14 encompasses the  conjugate of claim 9, 10, or 11, wherein the bispecific antibody comprises a cysteine residue at an amino acid residue in the CDR2 of the antibody, whereby the CDR2 is determined according to Kabat, see instant claim 5. 
 	Issued claim 15 encompasses the conjugate of claim 9, 10, or 11, wherein the covalent bond is between a cysteine residue in the CDR2 of the antibody and a thiol group in the haptenylated payload. 
	Issued claim 16 encompasses the conjugate of claim 15, wherein the CDR2 is the heavy chain CDR2 and the cysteine is at position 52b or 53 according to the Kabat numbering, see instant claim 5. 
Issued claim 17 encompasses a pharmaceutical formulation comprising the conjugate of claim 9, 10 or 11 and a pharmaceutically acceptable carrier.  Instant specification also teaches a pharmaceutical formulation comprising the conjugate of claim 9 and a pharmaceutically acceptable carrier, see para. [0054].
Issuance of a patent to instant claims (species) anticipate the issued claims (genus).  

Claims 5, 7-8, 25-26, 28, 30 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-11, 13-17 of U.S. Patent No. 10,806,795.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
Instant claim 5 encompasses a conjugate comprising a hapten and an antibody that specifically binds to the hapten, wherein there is a covalent bond between the hapten and a cysteine residue in the heavy chain CDR2 of the antibody at position 52b or at position 53 according to the heavy chain variable domain numbering of Kabat,
wherein the hapten is biotin and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 57; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 58: a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 59; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 61; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 62; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 63;
wherein the hapten is theophylline and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 89; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 90; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 91; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 93; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 94; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 95;
wherein the hapten is fluorescein and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 105; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 106; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 107; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 109; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 110; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 111; or
wherein the hapten is digoxigenin and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 25; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO 26; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO 27; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 29; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 30; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 31 (species).
Instant claims 7 and 8 are drawn to the conjugate of claim 5, wherein the antibody is a bispecific antibody comprising a first binding specificity to any one the hapten and a second binding specificity to a second antigen such as non-hapten antigen (species), whereas issued claim 9 is generically with respect to A non-covalent conjugate, comprising: i) a bispecific antibody, which has a first binding specificity, which specifically binds to a hapten of a haptenylated payload, and a second binding specificity, which specifically binds to a blood brain barrier receptor, and ii) the haptenylated payload, wherein the non-covalent conjugate has a non-covalent bond between the haptenylated payload and the first binding specificity that specifically binds to the hapten of the haptenylated payload, wherein the hapten of the haptenylated payload is selected from the group consisting of biotin, theophylline, digoxigenin, fluorescein (generically), and bromodeoxyuridine, and wherein the payload of the haptenylated payload is selected from the group consisting of a label, a chemotherapeutic agent, an anti-angiogenic agent, a cytotoxin, a cytokine, a prodrug, an enzyme, a growth factor, a transcription factor, a drug, a radionuclide, a ligand, an antibody or fragment thereof, a liposome, a nanoparticle, and a viral particle.
The term “comprising” is open-ended.  It expands the hapten to include the haptenylated payload of issued claims. 
Issued claim 10 encompasses the conjugate of claim 9, wherein the blood brain barrier receptor is selected from the group consisting of transferrin receptor (TfR), insulin receptor, insulin-like growth factor receptor (IGF receptor), low density lipoprotein receptor-related protein 8 (LRP8), low density lipoprotein receptor-related protein 1 (LRP1), and heparin-binding epidermal growth factor-like growth factor (HB-EGF) whereas instant claims 7-8 encompass the conjugate of claim 5 wherein the antibody is a bispecific antibody comprising a first binding specificity to the hapten and a second binding specificity to any second antigen (generic).  
Furthermore, the issued patent teaches the same antibody that binds to biotin comprising a heavy chain of SEQ ID NO: 60, which comprises the claimed heavy chain CDR1 of SEQ ID NO: 57; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 58: a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 59, and a light chain of SEQ ID NO: 56, which comprises the claimed light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 61; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 62; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 63. 
The issued patent teaches the same antibody that binds to theophylline comprising a heavy chain of SEQ ID NO: 92, which comprises the claimed heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 89; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 90; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 91; and a light chain comprising SEQ ID NO: 96, which comprises the instant light chain CDR1 of SEQ ID NO: 93; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 94; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 95.
The issued patent teaches the same antibody that binds to fluorescein comprising a heavy chain of SEQ ID NO: 108, which comprises the instant heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 105; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 106; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 107; and a light chain of SEQ ID NO: 112, which instant light chain CDR1 of SEQ ID NO: 109; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 110; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 111.
The issued patent teaches the same antibody that binds to digoxigenin comprising a heavy chain of SEQ ID NO: 28, which comprises the instant CDR1 of SEQ ID NO: 25; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO 26; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO 27; and a light chain of SEQ ID NO: 32, which comprises instant light chain CDR1 of SEQ ID NO: 29; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 30; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 31.
Issued claim 11 encompasses the conjugate of claim 9, wherein the blood brain barrier receptor is transferrin receptor or low density lipoprotein receptor-related protein 8 (species) whereas the bispecific or multispecific antibody of instant claims are generic with respect to the second binding specificity. 
Issued claim 13 encompasses the conjugate of claim 9, wherein the bispecific antibody comprises: a) one binding site for the hapten of the haptenylated payload and one binding site for the blood brain barrier receptor, or b) two binding sites for the hapten of the haptenylated payload and one binding site for the blood brain barrier receptor, or c) one binding site for the hapten of the haptenylated payload and two binding sites for the blood brain barrier receptor, or d) two binding sites for the hapten of the haptenylated payload and two binding sites for the blood brain barrier receptor, see instant claims 24-26, 28, 30, and 32. 
Issued claim 14 encompasses the conjugate of claim 9, wherein the bispecific antibody comprises a cysteine residue at an amino acid residue in the CDR2 of the antibody, whereby the CDR2 is determined according to Kabat numbering, see instant claim 5. 
Issued claim 15 encompasses the conjugate of claim 9, wherein the non-covalent bond is between a cysteine residue in the CDR2 of the antibody and a thiol group in the haptenylated payload, see instant claim 5.
Issued claim 16 encompasses the conjugate of claim 9, wherein the CDR2 is the heavy chain CDR2 and the cysteine is at position 52b or 53 according to Kabat numbering, see instant claim 5. 
Issued claim 17 encompasses a pharmaceutical formulation, comprising the conjugate of claim 9 and a pharmaceutically acceptable carrier.  Instant specification also teaches a pharmaceutical formulation comprising the conjugate of claim 9 and a pharmaceutically acceptable carrier, see para. [0054].
Issuance of a patent to instant claims (species) anticipate the issued claims (genus).  


Conclusion

No claim is allowed.    

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644